DETAILED ACTION
This is an office action on the merits in response to the communication filed on 9/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-17 have been amended.  Claims 5 & 18 are canceled.  Claims 19 & 20 are newly added claims.  Claims 1-4, 6-17 & 19-20 are pending and are considered in this office action.

Response to Arguments/Comments
112b rejections
Due to amendment of claim one, 112f is no longer invoked and 112b rejection resulting from the 112f is withdrawn.  However, dependent claims 2-4 & 6-17 still inherit the “non-structural element” issue.  For example, “codec”; “an asset wrapper”; “a computer executable document”; “codec authorization cluster” are considered as “non-structural elements” and because these elements are not positively recited in claim one, therefore the resulting dependent claims 2-4 & 6-17 are indefinite under 112b and are not entitled to patentable weight.

101 Rejection
	Examiner finds Applicant’s 101 argument unpersuasive.    Therefore, 101 rejection is maintained.  

103 Rejections
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
The rest of the argument is moot in light of a new art and new grounds of rejection due to amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“each layer of the multi-layered structure of the asset wrapper.”  Due to lack of support by the specification, the claim would be interpreted as “determining whether the participant system requesting the digital asset has access rights to the asset wrapper associated with the digital asset, wherein determining whether the participant system requesting the digital asset has the access rights comprises: requesting the access rights of the asset wrapper from a codec authorizing cluster”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4 & 6-17 are rejected as being indefinite.  Claims 2-4 & 6-17 include the “non-structural elements” such as “codec”; “an asset wrapper”; “a computer executable document”; “codec authorization cluster”.  These non-structural elements are not organized and correlated in such a manner as to present a complete operative device such that they do not commensurate in scope of the recited ecosystem and thus are not entitled to patentable weight. 

Not Positively Recited element
The “a first blockchain instance and a second blockchain instance” in claim 7 are not positively cited, and since a blockchain is a distributed ledger and that there are multiple instances of a blockchain in any implementation of a blockchain, therefore for purposes of claim interpretation, the language of claim 7 appears to be reciting nothing more than a known property of a blockchain.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-17 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 1-4, 6-17 & 20 are 
Claim 1, 19 & 20 each recites:  a plurality of participant systems; an asset wrapper associated with the digital asset and configured in the form of a multi-layered structure and computer-executable document; a codec configured as a computer executable file and associated with the asset wrapper; a codec authorizing cluster configured to initiate a handshake mechanism for performing a set of computer-controlled authorization tasks based on a private user key; a processing circuit configured to pull the asset associated with the asset wrapper if the codec authorization cluster authorizes the access; an encryption-decryption mechanism configured to decrypt the asset for presentation to the user; a blockchain device to execute a blockchain smart contract for the asset exchange.  The claim falls within one of the groupings of organizing human activities which in this particular case managing commercial interactions.  Therefore claim 1 is directed towards a judicial exception regarding an abstract idea of facilitating digital exchange of digital assets in an ecosystem.  The claim recites multiple generic computer components and the only computer component that functionally operable is manage access to data and perform decryption when access is authorized; also the encryption-decryption mechanism is done at a generally high level (since no algorithms are disclosed in the specification). No technological improvement is being made to the participant systems; an asset wrapper; a codec; a codec authorizing cluster; a processing circuit; an encryption-decryption mechanism;  and the blockchain device, as they were recited merely is directed towards extra-solution activity.  Therefore no practical application is present in the claim. Claims 2-4 & 6-17 merely extend the abstract idea of claim 1 by reciting the nature of the computer components such as the asset wrapper; the blockchain device, etc and that those only add additional layers of abstraction to the abstract idea of claim 1.  No technological improvement is present based on an ordered combination of elements. It is abundantly clear that the claim does not involve any ordered combination of elements as the recited user computing devices do not utilize any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 19 & 20 are rejected under 35 U.S.C 103 as being obvious over Ma (US20180285996A1; hereinafter: “Ma”) in view of Keskar (US20190392407A1; hereinafter: “Keskar”).
With respect to claim 1, 19 & 20
Ma teaches: 
a plurality of participant systems, wherein the plurality of participant systems comprising at least one of an asset user system, an asset holder system, an asset mining system, wherein each of the asset user system, the asset holder system, and the asset mining system are associated with respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles (see [0072] & [0145-0146]);
a blockchain device to execute a blockchain smart contract for the asset exchange, wherein the smart contract is executed against a pre-defined number of right tokens characterizing a specific cryptocurrency-value, comprising a processor and a non-transitory computer-readable storage device storing computer executable instructions that, when executed by the processor, causes the processor to perform operations, comprising (see [0067], [0072] & [0058]):

executing a codec stored as a computer executable file and associated with an asset wrapper  ([0109], The system 100 may include one or more digital policy servers 3300, which provides for the digital execution of standardized legal agreements for intellectual property, including non-disclosure, confidentiality, licensing, partnering and compensation agreements, and which manages the process by which intellectual property is electronically secured, shared or licensed, and insures that confidential information is not divulged inappropriately.), 
wherein the asset wrapper is associated with the digital asset and comprises a multi-layered structure and a computer-executable document ([0072], the system 100 may include one or more computer 
Examiner’s Note - Non-functional Descriptive Material
This limitation recites: “wherein the asset wrapper is associated with the digital asset and comprises a multi-layered structure and a computer-executable document”, and that it considers containing non-descriptive material.  The “asset wrapper is associated with the digital asset and comprises a multi-layered structure and a computer-executable document” are nonfunctional descriptive material because they describe the characteristics of the “asset wrapper”.  There are no operations that describe the usage of the asset wrapper; and simply storing the information are considered as nonfunctional descriptive material.  These characteristics are nor processed or used to carry out any steps or functions that rely on these specific characteristics.  When descriptive material is not functionally related to the 
wherein the multi-layered structure comprises a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer -  Examiner’s Note - Non-functional Descriptive Material
This limitation recites: “the multi-layered structure comprises a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer”, and that it considers containing non-descriptive material.  The “a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer” are nonfunctional descriptive material because they describe the characteristics of the “multi-layered structure”.  There are no operations that use any of the layers (first layer, second layer, and third layer); and simply storing the information are considered as nonfunctional descriptive material.  These characteristics are nor processed or used to carry out any steps or functions that rely on these specific characteristics.  When descriptive material is not functionally related to the substrate, the descriptive material will not 

determining whether the participant system requesting the digital asset has access rights to ([0111], the system 100 enables each of these four functions through novel approaches. Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101.  Access is approved based on successful authentication and/or based on an anonymous access token. Authentication methods and tokens may include passwords, biometric scans, physical keys, electronic keys and devices, hidden , 

Ma does not explicitly disclose, but Keskar teaches:
receiving an external request for exchange of the digital asset stored as the computer executable file from a participant system from the plurality of participant systems ([0065], The server arrangement receives, from the first client device of the first party, the information pertaining to the one or more digital assets, the transferal condition, the identification details of the second party. In other words, the server arrangement receives aforementioned attributes (namely, the information pertaining to the one or more digital assets, the transferal condition, the identification details of the second party) pertaining to the transfer of the one or more digital assets, from the first party via the first client device (or a first server).);

pulling an encrypted digital asset associated with the asset wrapper from a database in response to determining that the participant system requesting the digital asset has the access rights to the asset wrapper associated with the digital asset ([0014], enables the second party to retrieve the one or more digital assets, in response to an execution of the smart contract at a completion of a ledger clock cycle, using the second key…); 
decrypting the encrypted digital asset using the codec comprising a decryption key; and displaying or messaging the digital asset to the participant system requesting the digital asset ([0097], the server arrangement decrypts the encrypted one or more digital assets using the first key (stored with the server arrangement) and the second key (provided to the server arrangement by the second party). Consequently, the server arrangement provides the one or more digital assets to the second party on the second client device.)



Claims 2-3, 5 & 7 are rejected under 35 U.S.C 103 as being obvious over Ma (US20180285996A1; hereinafter: “Ma”) in view of Keskar (US20190392407A1; hereinafter: “Keskar”), and further in view of Hunn et al. (US20190122317A1; hereinafter: “Hunn”).
With respect to claim 2
The combination of Ma and Keskar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Hunn teaches:
the asset wrapper is configured with a specialized data structure containing a plurality of data fields ([0177-0178]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/ Keskar with the teaching of Hunn as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to utilize a specialized data structure.

wherein the plurality of data fields comprising one or more of a general description field storing digital information associated with the digital asset, a contractual field storing digital information containing licensing and contractual terms for retaining the digital asset, a report infringement field digitally storing information related to procedures for reporting infringements on the associated digital asset, an additional links field for digitally storing details about the asset holder system and its respective participant entity, and a transaction history field for digitally storing information related to contact details of the asset holder system and the respective participant entity.
Examiner’s Comment - Non-functional Descriptive Material
Claim 2 recites: “wherein the plurality of data fields comprising one or more of a general description field storing digital information associated with the digital asset, a contractual field storing digital information containing licensing and contractual terms for retaining the digital asset, a report infringement field digitally storing information related to procedures for reporting infringements on the associated digital asset, an additional links field for digitally storing details about the asset holder system and its respective participant entity, and a transaction history field for digitally storing information related to contact details of the asset holder system and the respective participant entity”, and that it considers containing non-descriptive material.  The “general description field storing digital information associated with the digital asset, a contractual field storing digital information containing licensing and contractual terms for retaining the digital asset, a report infringement field digitally storing information related to procedures for reporting infringements on the associated digital asset, an additional links field for digitally storing details about the asset holder system and its respective participant entity, and a transaction history field for digitally storing information related to contact details of the asset holder system and the respective participant entity” are nonfunctional descriptive material because they describe the characteristics of the “data fields”.  There are no operations that use any of the data fields; and simply describing what is being stored in the data field is 

With respect to claim 3
The combination of Ma, Keskar and Hunn teaches the limitations of claim 2.   Claim 3 teaches: the transaction history field further stores payee details for the asset holder system and the respective participant entity for transacting the digital asset in the right tokens.
Examiner’s Comment: As noted previously in the Examiner comment of claim 2, “the transaction history field” is not entitled to patentable weight due to being non-functional descriptive material.  Since claim 3 is an extension of the transaction history field of claim 2, therefore this claim is also not entitled to patentable weight.

With respect to claim 5
The combination of Ma and Keskar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Hunn teaches: a native protocol to enable transacting the digital asset using the right tokens among the participant entities([0035], In one particular usage scenario, a contract may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/ Keskar with the teaching of Hunn as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to implement a native protocol.

With respect to claim 7
The combination of Ma and Keskar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Hunn teaches: the blockchain device and the codec authorization cluster are connected to a blockchain network, wherein the blockchain network facilitates a first blockchain instance and a second blockchain instance ([0043], The system and method can also enable other approaches to execution of data-driven, computable, or “smart contracts”. The system and method may be run locally; in a shared computing environment such as public, dedicated, or private cloud environment; on a shared server; on a peer-to-peer network; embedded in or form part of a client for running a node of a BDL network; or other appropriate execution environment;  [0054], The system is preferably implemented as a dual-layer system (e.g., computation layer and output layer) to facilitate managing evaluation of content-addressed data by the computation layer and verifiable interactions with other systems as directed by the output layer, such as interacting with external resources such as blockchains/distributed ledgers (BDLs), external REST APIs, and the like.)


Examiner’s Comment:  As stated above under the 112 rejection, both the “first blockchain instance and the second blockchain instance” are not supported by the specification and that they are also not positively cited elements, therefore they not entitled to patentable weight.  The claim is directed to “a blockchain computer system”, however both “first blockchain instance and the second blockchain instance” are not directed towards to a structural limitation of the “ecosystem” as claimed.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).


Claims 4 & 8 are rejected under 35 U.S.C 103 as being obvious over Ma (US20180285996A1; hereinafter: “Ma”) in view of Keskar (US20190392407A1; hereinafter: “Keskar”) in view of Hunn et al. (US20190122317A1; hereinafter: “Hunn”), and further in view of Li et al. (US20180337847A1; hereinafter: “Li”).
With respect to claim 4
 the codec includes a plurality of layers such that number of the layers in the codec corresponds to number of the fields in the specialized data structure associated with the asset wrapper ([0044], The method for indexing a multi-layer blockchain system and maintaining the chain topological structure solved the main problems in a multi-layer blockchain system: (1) in a multi-layer blockchain system, a client device can quickly index the lower layer blockchains through the records in the blockchains; (2) since the seed node maintains the topological structure of a complete blockchain, a client device can identify a responsive node of the complete blockchain through the seed node….)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/Keskar/Hunn with the teaching of Li as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the usability of the blockchain by including multi-layers.

With respect to claim 8
The combination of Ma, Keskar and Hunn teaches the limitations of claim 7.  The combination does not explicitly disclose, but Li teaches: the first blockchain instance comprising a first asset wrapper instance of the asset wrapper and a second blockchain instance comprising a second asset wrapper instance of the asset wrapper ([0006], The Bitcoin-derived pegged sidechains is similar to pegging Pound (currency) to gold. Unlike other cryptocurrencies which exclude the existing systems, sidechain technology may be integrated into the existing cryptocurrency systems. Sidechain technology enables the transfer of Bitcoin and other digital assets across multiple blockchains, which means that users can access new 
Examiner’s Comment:  As explained above for the rejection of claim 7, both the “first blockchain instance and the second blockchain instance” are not entitled to patentable weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/Keskar/Hunn with the teaching of Li as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to further include a sidechain that can be linked to the main chain.

Claim 6 is rejected under 35 U.S.C 103 as being obvious over Ma (US20180285996A1; hereinafter: “Ma”) in view of Keskar (US20190392407A1; hereinafter: “Keskar”), and further in view of Baird et al. (US20190129893A1; hereinafter: “Baird”).
With respect to claim 6
The combination of Ma and Keskar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Baird teaches: the asset wrapper is encapsulated by using a data structure defined by binary trees and linked lists ([0141], Another approach is to use a single data structure such as a trie, instead of having a tree of hash tables. For a trie, each key can be a fixed-length hash of a predefined size 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/Keskar with the teaching of Baird as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to tie binary trees and linked lists to the data structure.

Claims 9-15 are rejected under 35 U.S.C 103 as being obvious over Ma (US20180285996A1; hereinafter: “Ma”) in view of Keskar (US20190392407A1; hereinafter: “Keskar”) in view of Hunn et al. (US20190122317A1; hereinafter: “Hunn”)in view of Li et al. (US20180337847A1; hereinafter: “Li”), and further in view of DEONARINE et al. (US20180046766A1; hereinafter: “DEONARINE”).
With respect to claim 9
The combination of Ma, Keskar, Hunn, and Li teaches the limitations of claim 8.  The combination does not explicitly disclose, but DEONARINE teaches: the first asset wrapper instance comprises a first metadata layer to store metadata and keywords relating to information contained within the asset wrapper ([0036], the method comprising: a four layer implementation model, with the first layer/data layer consisting of the raw biomedical information to be transmitted, a second layer/metadata layer for generating associated metadata such as date, time, location, facility, author, and related fields…).


With respect to claim 10
The combination of Ma, Keskar, Hunn, and Li teaches the limitations of claim 8.  The combination does not explicitly disclose, but DEONARINE teaches: the first asset wrapper instance further comprises a sub- layer that store blockchain hashes associated with the asset wrapper ([0036], the method comprising: a four layer implementation model, with the first layer/data layer consisting of the raw biomedical information to be transmitted, a second layer/metadata layer for generating associated metadata such as date, time, location, facility, author, and related field; a third layer/indexing layer which consists of generating a blockchain or similar cryptographic/hashing method (such as SHA256, MD6, AES, etc.) to identify this information,…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/Keskar/Hunn/Li with the teaching of DEONARINE as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate the secure exchange and tracking of information based on indexing of the layers.

With respect to claim 11
The combination of Ma, Keskar, Hunn and Li teaches the limitations of claim 8.  The combination does not explicitly disclose, but DEONARINE teaches: the first wrapper instance may further include an extendible layer template (a sub-layer layout) that create additional layers to contain additional digital data types related to the asset ([0036], a four layer implementation model, with the first layer/data layer consisting of the raw biomedical information to be transmitted, a second layer/metadata layer for generating associated metadata such as date, time, location, facility, author, and related fields; a third layer/indexing layer which consists of generating a blockchain or similar cryptographic/hashing method (such as SHA256, MD6, AES, etc.) to identify this information, and a fourth layer/encryption layer for optionally compressing and/or encrypting the data using a secure encryption method (such as Secure Socket Layer (SSL), quantum-secure methods, etc.). It is further contemplated that storing the data locally such as on a computer or electronic device co-located with the original location of the raw data, or transmitting the data usually with encryption to another computer system or electronic device over a network/link, and then decrypting the data if required, and then storing, analyzing, displaying the data or performing a similar activity while also storing the distributed cryptographic hash ledger, will facilitate auditing, quality control, and versioning of data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/Keskar/Hunn/Li with the teaching of DEONARINE as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate the secure exchange and tracking of information based on indexing of the layers.

With respect to claim 12
The combination of Ma, Keskar, Hunn and Li teaches the limitations of claim 8.  Per [0145] of the claimed invention, the difference between the first asset wrapper and the second asset wrapper is that one is stored on a blockchain layer 502 and the other being stored on a side chain layer 504.  Fundamentally, both the blockchain and side chain layers inherited the characteristics of a distributed ledger.  
The combination of Ma, Keskar, Hunn and Li does not specifically teaches: the second asset wrapper instance comprises a second metadata layer that store metadata and keywords relating to information contained within the asset wrapper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “the second asset wrapper instance comprises a second metadata layer to store metadata and keywords relating to information contained within the asset wrapper”, which is a similar duplicate of the same limitation of “the first asset wrapper instance comprises a first metadata layer to store metadata and keywords relating to information contained within the asset wrapper.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).

With respect to claim 13
The combination of Ma, Keskar, Hunn and Li teaches the limitations of claim 8.  Per [0145] of the claimed invention, the difference between the first asset wrapper and the second asset wrapper is that one is 
The combination of Ma, Keskar, Hunn and Li does not specifically teaches: the second asset wrapper instance further comprises a sub-layer that store blockchain hashes associated with the asset wrapper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “the second asset wrapper instance further comprises a sub-layer for storing blockchain hashes associated with the asset wrapper.”, which is a similar duplicate of the same limitation of “the first asset wrapper instance further comprises a sub-layer for storing blockchain hashes associated with the asset wrapper.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).

With respect to claim 14
The combination of Ma, Keskar, Hunn and Li teaches the limitations of claim 8.  Per [0145] of the claimed invention, the difference between the first asset wrapper and the second asset wrapper is that one is stored on a blockchain layer 502 and the other being stored on a side chain layer 504.  Fundamentally, both the blockchain layer and side chain layer inherited the same characteristics of a distributed ledger.  
The combination of Ma, Keskar, Hunn and Li does not specifically teaches: the second wrapper instance may further include an extendible layer template (a sub-layer layout) that create additional layers to contain additional digital data types related to the asset.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the 

With respect to claim 15
The combination of Ma, Keskar, Hunn and Li teaches the limitations of claim 8.  Li further teaches: the second wrapper instance may further include the codec associated with the digital asset (see at least [0006].)

Claims 16-17 are rejected under 35 U.S.C 103 as being obvious over Ma (US20180285996A1; hereinafter: “Ma”) in view of Keskar (US20190392407A1; hereinafter: “Keskar”), and further in view of Leong et al. (US20180367310A1; hereinafter: “Leong”).
With respect to claim 16
The combination of Ma and Keskar teaches the limitations of claim 1.  The combination does not explicitly disclose, but Leong teaches: a blockchain-based identity verification system, a private key wallet, and an associated private key, wherein the identity verification system is authorizes verifiable digital identity profile attached to a blockchain private key([0045], The identity provider 610 is further responsible for creating and signing the identity attestation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma/Keskar with the teaching of Leong as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the security of a blockchain transaction by verifying the identity of users.

With respect to claim 17
The combination of Ma, Keskar and Leong teaches the limitations of claim 16.  Leong further teaches: the blockchain-based identity verification device comprises a biometric recognition device that read biometric information associated with the user participant ([0046], The trusted service provider 620/630 may additionally receive a signed consent to read and access biographic and/or biometric data of the user if further verification of identity is desired (i.e., verification that the mobile identity wallet and the identity attestation stored therein belongs to the user holding the mobile identity wallet) (706). The trusted 



Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	11/29/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685